Citation Nr: 1818612	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from September 1990 to April 1991, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for a cervical spine condition.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been prepared and associated with the claims file.

The issue of entitlement to service connection for depression was raised by the record in a July 2011 VA Form 21-4142, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's currently diagnosed cervical spine condition is related to an in-service injury.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a cervical spine condition have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board's decision to grant entitlement to service connection for a cervical spine condition is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

The Veteran contends that his current cervical spine condition was caused by an in-service fall injury.  

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

B. Facts and Analysis

In the present case, the Veteran has current diagnoses of degenerative disc disease of the cervical spine, cervical stenosis, and cervical spondylosis with myelopathy.  See, e.g., June 2017 Private Examination Report; May 2010 Private Treatment Record; May 2010 Private Cervical Spine CT Report; April 2010 Private Treatment Record.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Additionally, the Board finds that the second Shedden element, in-service incurrence of an injury, is also satisfied.  Initially, the Board notes that the majority of the Veteran's service treatment records are missing.  However, in several statements and during the April 2017 Board hearing, the Veteran asserts that he fell approximately seven feet from the top of a storage container in January 1991 while stationed in the Persian Gulf.  See April 2017 Hearing Transcript; March 2012 Statement in Support of Claim; August 2010 Statement in Support of Claim.  He further asserts that he was taken to Bahrain Field Hospital with back spasms and that in February 1991, he was evacuated to Frankfurt Hospital, Scott Air Force Base, and finally Fort Leonard Wood, Missouri.  He contends that he injured his back and neck in the fall, but that the focus was on his back, so his neck symptoms were not addressed in service.  See April 2017 Statement in Support of Claim.  He further contends that he continued to experience cervical spine symptoms from the time of the initial injury until the present.  In an August 2010 statement, the Veteran's friend indicated that she was deployed with the Veteran in January 1991 and that she witnessed the Veteran fall from the top of a connex while trying to climb down when they came under missile attack.  She also stated that the Veteran was taken to the field hospital.  

Service personnel records confirm that the Veteran served on active duty from September 1990 to April 1991, with service in Southwest Asia from September 1990 to February 1991.  Personnel records also show that the Veteran was assigned to the Medical Holding Company at Fort Leonard Wood in February 1991.  An April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation form shows that the Veteran reported "back pain" while in the Southwest Asia region.  An April 1991 report of medical history form completed as part of a redeployment examination shows that the Veteran reported a back injury in January 1991 and that he was treated at hospitals in Frankfurt, Germany, Scott AFB, and Fort Leonard Wood.  On the associated medical examination report, the Veteran's spine and "other musculoskeletal" were not clinically evaluated.  There are no records available regarding the initial injury or subsequent treatment.

The Veteran is competent to report an in-service fall because it is factual in nature.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Board finds that the Veteran's statements are credible as they are supported by the other evidence of record including the available records showing that the Veteran was sent to a medical holding company in February 1991 and the corroborating statement of the Veteran's friend.  The Board also notes, parenthetically, that the Veteran was granted entitlement to service connection for a low back condition as a result of the 1991 in-service fall.  See June 2014 Decision Review Officer Decision.  Accordingly, the Board finds that the second Shedden element is satisfied.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's in-service injury has been shown.

As noted above, the Veteran asserts that he continued to experience neck symptoms after service, including stiffness, tingling, and shooting pains down his arms.  See April 2017 Hearing Testimony; April 2017 Statement in Support of Claim; August 2010 Statement in Support of Claim.  

An October 2005 private treatment record shows that the Veteran reported neck pain since 1991 that "finally got to the point that he wants something done."  An April 2010 private treatment record shows that the Veteran reported "years of problems with his neck" and that "things are getting much worse."  He was diagnosed with early cervical myelopathy and severe spinal stenosis.  In June 2010, he underwent a dorsal decompressive laminectomy and posterior fusion at C3-C6.  

In an April 2017 statement, the Veteran's sister stated that when the Veteran returned from his deployment, he complained of neck pain.  She also indicated that the Veteran would "shake his left arm like someone had shocked him."  

In another April 2017 statement, the Veteran's friend and co-worker indicated that he had known the Veteran since 1985 and that when the Veteran returned from his deployment in 1991, he started complaining of neck and arm pain.

The Veteran is competent to report the onset of his neck symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Similarly, the Veteran's friends and family are competent to report that they heard the Veteran complain of neck pain shortly after returning from his 1991 deployment.  Id.  Moreover, the Board finds that the Veteran's statements in this regard, as well as the statements of his family and friends, are credible, as they are consistent with medical evidence showing that the when the Veteran first sought treatment for a neck condition in 2005, he reported a long history of neck symptoms with an onset in 1991, and when he sought treatment in 2010, he consistently reported a long history of neck symptoms.  This is especially true here because the Veteran reported experiencing neck pain since 1991 five years before he filed the instant claim for service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); cf. Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Moreover, there is a competent medical opinion attributing the Veteran's current cervical spine condition to the in-service injury.

In a June 2017 statement, a private physician, Dr. M.F., opined that it was at least as likely as not that the Veteran's current cervical spine condition was related to the in-service fall.  Dr. M.F. indicated that he examined the Veteran and carefully reviewed the Veteran's witness statements, military records, and treatment records.  He noted that the Veteran fell from a ladder during his deployment to the Persian Gulf and sustained a traumatic injury, including bulging discs at L4-L5.  He also noted that the Veteran developed neck pain and symptoms of upper extremity nerve impingement shortly after his return from his Persian Gulf deployment.  Dr. M.F. indicated that the Veteran was treated with pain medications, including muscle relaxers and anti-inflammatory medications, for his low back injury in service and that "[t]hese medications are not localized to one area of the body and would have treated and minimized any other symptoms he experiencing, including those of a neck condition."  He also noted that there were no diagnostic tests on the neck during service to rule out disc bulging or other chronic cervical spine condition.  

Dr. M.F. noted that a 2005 MRI showed degenerative spur formation from C3 to C7 and that the Veteran currently suffers from moderate/severe degenerative disc disease at C6-C7, advanced degenerative disc disease at C7-T1, and bilateral foraminal stenosis at C7-T1.  He indicated that the shooting pains down the arm that the Veteran experienced shortly after his return from deployment were symptoms consistent with cervical radiculopathy and that the Veteran has "since been diagnosed with quite extensive c-spine degenerative joint disease."  He further opined that "[t]he neck stiffness and arm pain indicative of nerve impingement symptoms are indications of some c-spine dysfunction starting in 1991."  He also indicated that the Veteran was treated with mediations for his low back condition, "which undoubtedly minimized some of his neck symptoms explaining time between injury and diagnosis."  Dr. M.F. concluded that based on Harrison's Principles of Internal Medicine, orthopedic journal articles, and various studies on the subject and in light of the Veteran's contemporaneous onset of symptoms, continuity of symptomatology corroborated by witnesses, and the confirmed diagnosis of spondylosis and chronic degenerative c-spine, it was at least as likely as not that the Veteran's current neck condition was related to the in-service injury.  

The Veteran was not afforded a VA examination in relation to this claim, so there is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  In this regard, the June 2017 opinion is probative in that the private physician reviewed pertinent documents from the claims file, demonstrated his familiarity with the facts of the Veteran's case, cited pertinent medical principles to support his conclusions, and provided an adequate explanation for his opinion that included both citations to the specific facts of the Veteran's case and discussion and application of relevant medical principles and literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

Based on the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Veteran has a current diagnosis, an in-service injury, and a medical opinion linking the current diagnosis to the in-service injury.  Therefore, the Board finds that service connection for a cervical spine condition is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a cervical spine condition is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


